Citation Nr: 1102928	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested 
by a bleeding colon, to include as a result of herbicide 
exposure.

3.  Entitlement to service connection for a disability manifested 
by high blood pressure, to include as a result of herbicide 
exposure.

4.  Entitlement to service connection for an esophageal 
stricture, to include as a result of herbicide exposure.

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for a sclera hemorrhage of 
the left eye.

7.  Entitlement to service connection for an upper respiratory 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and April 2006 rating 
decisions issued by the RO.  The Board remanded the issues on 
appeal in July 2007 for further development of the record.

The Veteran's appeal originally included the issues of 
entitlement to service connection for both a claimed kidney 
disorder and a disability manifested by low blood count, to 
include as a result of herbicide exposure.  During the pendency 
of the appeal, the RO, in a March 2010 decision, granted service 
connection for chronic kidney disease and anemia, to include as 
secondary to the service-connected diabetes mellitus and assigned 
non-compensable evaluations for both disabilities, effective on 
August 9, 2007, the date the Veteran's diabetes was first 
diagnosed.  Therefore, his appeal concerning the issues of 
service connection for chronic kidney disease and anemia have 
been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is granted 
during the pendency of the appeal, a second NOD must thereafter 
be timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the disability).  

The Board is aware that additional evidence was received after 
the June 2010 Supplemental Statement of the Case.  With regard to 
the additional evidence pertaining to the claim for PTSD, the 
Board notes that the claim for PTSD is addressed in the remand 
below.  Thus, this evidence can be considered along with the 
other development requested as directed by the remand 
instructions hereinbelow.  With regard to the additional evidence 
pertaining to the rheumatoid arthritis claim, this additional 
evidence merely confirms the already established diagnosis.  
Nothing therein suggests an etiological relationship between the 
rheumatoid arthritis and the Veteran's period of service.  The 
remaining documents are duplicative of evidence already 
considered or not pertinent to the issues on appeal.  For these 
reasons, the Board finds that initial RO consideration is not 
necessary.  38 C.F.R. §§ 19.31, 20.1304(c).

The issue of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no evidence that the Veteran's disorder manifested 
by a bleeding colon was caused by exposure to an herbicide agent 
or otherwise etiologically related to his period of service.

2.  There is no evidence that the Veteran's disorder manifested 
by high blood pressure was caused by exposure to an herbicide 
agent or otherwise etiologically related to his period of 
service.

3.  The Veteran's hypertension was not shown to have been present 
in service or within one year after service.

4.  There is no evidence that the Veteran has a current disorder 
manifested by esophageal stricture that was caused by exposure to 
an herbicide agent or otherwise etiologically related to his 
period of service. 

5.  The Veteran's rheumatoid arthritis was not shown to have been 
present in service or within one year after service and is not 
otherwise shown etiologically related to his period of service.

6.  There is no evidence that the Veteran has a current disorder 
manifested by a sclera hemorrhage of the left eye that is 
etiologically related to his period of service.

7.  The Veteran's respiratory disorder is not shown to be 
etiologically related to his period of service.


CONCLUSIONS OF LAW

1.  A disability manifested by a bleeding colon is not shown to 
be due disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).

2.  A disability manifested by high blood pressure is not shown 
to be due disease or injury that was incurred in or aggravated by 
service; nor may hypertension be presumed to have been incurred 
therein: nor may it be presumed to have been due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).

3.  A disability manifested by esophageal stricture is not shown 
to be due disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).

4.  A disorder manifested by rheumatoid arthritis is not shown to 
be due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

5.  A disorder manifested by a sclera hemorrhage of the left eye 
is not shown to be due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2010).

6.  A disorder manifested by an upper respiratory infection is 
not shown to be due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May 2003, November 2005 and October 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
October 2007 letter.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Also, certain chronic diseases may be presumed to 
have been incurred during qualifying service if shown the Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
hypertension (high blood pressure), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  The requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
a claim for VA disability compensation is filed or during the 
pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).   

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.   

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background

The Veteran asserts his disabilities manifested by a bleeding 
colon, disability manifested by high blood pressure, esophageal 
stricture, rheumatoid arthritis, sclera hemorrhage of the left 
eye and upper respiratory infection are related to his military 
service including as a result of Agent Orange exposure or, 
alternatively, as secondary to glomerulonephritis and 
tonsillitis.   

A veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

In this case, the Veteran is not service-connected for 
glomerulonephritis or tonsillitis and there is no evidence to 
substantiate any causal relationship between his service-
connected disabilities and his claimed bleeding colon, high blood 
pressure, esophageal stricture, rheumatoid arthritis, sclera 
hemorrhage of the left eye and respiratory disorders.  As such, 
no action is required to establish the "baseline level of 
severity" of his service-connected disabilities and the 
provisions of 38 C.F.R. § 3.310(b) are not directly relevant to 
this case.

Service treatment records reflect that the Veteran was evaluated 
in the eye clinic in January 1967 for left eye scleral 
hemorrhage, found to be "clearing spontaneously".  (Although 
the notation is actually dated January 2, 1966, this is 
incorrect, and probably an error due to the recent change in the 
year, as the Veteran had not entered military service in January 
1966.)  In December 1966, he was treated for a severe of the left 
ankle.  The ankle was casted for several weeks.  In February 
1967, the cast was removed, and the ankle was pronounced 
asymptomatic.  Otherwise, his service treatment records contain 
no complaints of or documentation of treatment for a disability 
manifested by a bleeding colon, a disability manifested by high 
blood pressure, an esophageal stricture, rheumatoid arthritis, or 
an upper respiratory infection.  In fact, blood pressure readings 
were as follows:  120/80 on induction; 130/90 during a January 
1968 hospitalization for tonsillitis; and 106/76 at the time of 
his separation physical examination.  

Subsequent to service, in an August 1969 VA examination report, 
there was no evidence of disabilities manifested a bleeding 
colon, high blood pressure, esophageal stricture, rheumatoid 
arthritis, scleral hemorrhage of the left eye or an upper 
respiratory infection.  Objectively, his blood pressure was 
recorded as 110/70, his eyes showed no unusual changes, and his 
distant vision was 20/20, bilaterally.  Evaluation of the 
gastrointestinal system found no organomegaly, no masses, no 
enlargements, no rigidity, tenderness or hemorrhoids.  The 
examiner found no evidence of rheumatoid arthritis.  The examiner 
concluded that there was no disease found.

In November 1988, the Veteran underwent colonoscopy and biopsy 
and small bowel intubation biopsy for chronic diarrhea and 
gastrointestinal bleeding for the purpose of ruling out 
inflammatory bowel disease.  In a December 1988 private treatment 
record, the Veteran reported that he had no further evidence of 
rectal bleeding.  Physical and rectal examinations were 
unremarkable.  The impression was resolution of gastrointestinal 
bleeding which was presumably previously from hemorrhoids.

In a June 1994 private treatment record, the Veteran complained 
of burning pain in the left upper quadrant.  An upper 
gastrointestinal series showed a small sliding hiatal hernia.  
There was no evidence of gastro-esophageal reflux or esophagitis.  
There were no gastric ulcers or masses.  Mucosal pattern of the 
stomach appeared normal as did the duodenal bulb and sweep.  The 
impression was small sliding hiatal hernia.

In March 1995, the Veteran was seen by a private physician.  He 
gave a history of trouble swallowing over the past year.  
Following examination, the diagnosis was solid food dysphagia 
consistent with reflux stricture. 

In a July 1995 private treatment report, the physician indicated 
the Veteran had a past history of hypertension.  The Veteran 
reported that he was told he had rheumatoid arthritis involving 
his right ankle and hip approximately three years earlier.  The 
physician indicated that over the past two months the Veteran had 
a gradual onset of arthralgias and myalgias involving 
predominantly the shoulders and calf regions with increasing 
overall symptoms.  The Veteran described having some fatigue and 
morning stiffness, lasting several minutes in duration, in the 
right ankle and fingers.  He denied any joint swelling, redness, 
or decreased range of motion.  Additionally, he denied having 
fevers, chills, nausea, vomiting or alopecia.  He also denied 
having any gastrointestinal or genitourinary symptoms.  The 
Veteran was prescribed Naprosyn, Altace, Prilosec and Dynacirc 
medications for his various ailments.

Objectively, he was overweight and in no apparent distress.  His 
blood pressure was 160/95 on the left.  There was no evidence of 
thromegaly or lymphadenopathy.  There were no mucosal 
ulcerations.  Lung and cardiac examinations were unremarkable.  
Musculoskeletal examination was notable for a non-tender right 
trochanteric bursa; however, the hip was non-tender and had full 
range of motion with no crepitus.  The right ankle was slightly 
warm and non-tender with mild discomfort in full extension.  
Muscular examination revealed mild diffuse  tenderness of the 
triceps muscle groups bilaterally as well as both calf muscles.  
There were no palpable cords in the calves and the calf 
circumference was equal.  Radial and dorsalis pedis pulses were 
2+ bilaterally.

The examiner commented that although the Veteran gave a history 
somewhat suggestive of polymyalgia and rheumatica, he was young 
and thus the examiner needed to rule out other possibilities, 
such as drug related etiology.  Lab results indicated normal CBC, 
sed rate of only 10, and a rheumatoid factor of a low titer of 
1:4.  The Veteran did have an elevated CPK (402) and slightly 
elevated glucose (172).  The examiner felt the myalgias were due 
to the Altace therapy and believed that the abnormal lab results 
would return to normal.

A June 2000 abdominal blood pool scan showed abnormal activity in 
the right upper quadrant with the presence of bleeding at the 
hepatic flexure.  A June 2000 colonoscopy report for lower 
gastrointestinal bleeding showed right sided diverticular bleed.  
Subsequently, in June 2000, the Veteran underwent extended right 
hemicolectomy to control bleeding from the hepatic flexure 
diverticulum.  

In a May 2001 private treatment record, the Veteran was evaluated 
for refractory hypertension.  The cardiologist reported that the 
Veteran had hypertension for over ten years, most recently after 
colonic resection performed approximately one year earlier.  The 
Veteran was having a difficult time controlling his hypertension.  
Medications, including Labetalol, Ziac, Zestril and DynaCirc 
offered little relief.  The Veteran reported that he did not eat 
a high salt diet and he watched his cholesterol.  There was no 
history of angina, congested heart failure or heart disease of 
any kind.  He was not a smoker, diabetic or have a family history 
of premature atherosclerosis.  He had rheumatoid arthritis.  Oh 
examination his blood pressure reading after relaxing was 202/110 
and went down to 150/100.  EKG results were consistent with 
hypertension.  The cardiologist noted the Veteran's difficulty 
controlling his hypertension and adjusted his medication regimen.

In a November 2003 statement, a private physician indicated that 
"hypertension could be secondary to stresses the Veteran 
incurred during his tour of duty in Vietnam."  No further 
comment was provided.

In January 2004, the Veteran appeared and presented testimony 
before a decision review officer at the RO.  He discussed his 
blood pressure problems, indicating that he was told after 
service in 1968 that he had high blood pressure.  Concerning his 
esophagitis, the Veteran indicated that even with removal of his 
tonsils, he still had problems swallowing. 


In a December 2005 VA optometry consultation, the Veteran 
reported problems with his eyes since he was in the service in 
1968.  He denied a history of pain, redness, flashes, floaters, 
diplopia, loss of vision (LOV), eye injury or surgery, or a 
family history of glaucoma.  Following the examination, the 
assessment was healthy examination of both eyes, and myopic 
astigmatism, right eye, myopia, left eye, and presbyopia in both 
eyes. 

In a January 2006 VA treatment record, relevant diagnoses 
included uncontrolled hypertension, GERD, questionable rheumatoid 
arthritis, questionable colon symptoms with history of 
colonoscopy for gastrointestinal bleed 3 years ago and ETOH 
abuse.  

In February 2006, the Veteran underwent a private ocular 
examination to evaluate symptoms of mild blurred vision and 
difficulty reading with current glasses.  The examiner noted the 
Veteran's service history of substantial subconjunctival 
hemorrhage.  The Veteran denied any other history of trauma to 
his eyes and denied any current ocular disease.  Following the 
examination, the physician concluded that the Veteran had some 
immature cataracts in both eyes as well as some mild hypertensive 
changes in his retinal vasculature.  The Veteran was provided 
with an updated prescription for his glasses and he was 
encouraged to follow-up with his physician for management of his 
hypertension.

During a September 2009 VA optometry examination, the Veteran 
complained of a 30 year history of a foreign body sensation in 
his left eye.  The sensation was intermittent and occurred on a 
weekly basis.  He pulled on his eyelashes for relief of the 
sensation.  He denied pain/diplopia/injury.  He recalled 
receiving treatment in service for an unknown eye problem; 
however, he denied having any serious injury or explosion that 
would have caused him to seek treatment for the eyes.  The 
Veteran was unable to remember the specific details of the 
diagnosed eye disorder in service; however, he did recall that he 
had been diagnosed with "bleeding" in the left eye in the past.  
Following an examination of the eyes, the assessments were 
recurrent foreign body sensation of the left eye with dry eye 
syndrome of both eyes, glaucoma suspect both eyes, diabetic 
retinopathy of both eyes, and presbyopia both eyes.  The examiner 
noted that the Veteran had dry eye and meibomian gland 
dysfunction and rapid tear break up time.  The examiner noted 
that the Veteran did not use any lubrication.  The examiner 
opined that the eye disorder was as likely as not related to 
service; however, the examiner noted the claims file had not been 
reviewed and therefore the current disorder could not be 
connected to any eye diagnosis of the past.

In the February 2010 addendum VA optometry examination report, 
the examiner indicated the claims file had been reviewed.  The 
examiner noted that the Veteran experienced subconjunctival 
hemorrhage of the left eye during his period of service in 1966.  
However, the examiner explained that the disorder had long since 
resolved and had not re-occurred at any subsequent eye 
examinations or in any other claims file record.  The Veteran had 
no related visual impairment.  The examiner explained that 
subconjunctival hemorrhage was a benign condition which was self-
limiting.  It did not affect vision or cause any ocular symptoms 
or complications other than redness.  Subconjunctival hemorrhages 
may occur with trauma, vasalva movements, high blood pressure, 
bleeding disorders or use of blood thinners; however, the Veteran 
denied any history of trauma.  Thus, the disorder was not likely 
related to service.

In a March 2010 VA general medical examination report, the 
examiner noted the claims file had been reviewed.  The examiner 
documented the Veteran's past medical history.  In particular, 
the examiner noted that the Veteran had undergone hemicolectomy 
for diverticulitis in 2000 after rectal bleed.  The Veteran 
reported his last colonoscopy was in August 2006, the results of 
which were left-sided diverticulosis, status post right 
hemicolcectomy.  With regards to the claim for esophageal 
stricture, the examiner documented a March 1995 private treatment 
record in which the Veteran complained of dyspagia with solid 
food.  The record noted that a previous upper gastrointestinal 
series showed a small hiatal hernia; however, there was no 
reflux, esophagitis, ulcers or masses.  Following a review of the 
record and examination of the Veteran, the examiner again noted 
diverticulosis with history of gastrointestinal bleed that 
required hemicolectomy in 2000.  The examiner opined that the 
disorder was not likely related to service since the first 
occurrence of the disorder was approximately 32 years after his 
period of service.  The examiner explained that the Veteran had 
no evidence of rectal bleeding, currently; however, there was 
evidence of prior hemorrhoids.

With regards to hypertension, the examiner indicated that the 
Veteran was diagnosed with hypertension in 1970 per self report.  
However, the examiner found that there was no documentation to 
support the diagnosis of hypertension in the service treatment 
records.  Therefore, current hypertension was unlikely related to 
service.  

With regard to his claimed respiratory disorder, the examiner 
again noted a review of the claims folder.  He noted that the 
Veteran reported a prior history of smoking (1 pack per week).  
He quit smoking 10 years earlier.  He was prescribed various 
medications for his respiratory disorder and indicated the 
medication helped with his shortness of breath.  The examiner 
referred to August 2009 chest x-ray films that showed no acute 
cardiopulmonary abnormalities.  August 2009 pulmonary function 
tests (PFT) showed mild obstructive ventilator defect; however, 
there was significant improvement in FEV1 following inhalation of 
bronchodilator.  He noted that a 2008 sleep study showed mild to 
moderate increased upper airway resistance syndrome with snoring, 
sleep fragmentation and elevated respiratory disturbance index.  
The examiner noted that there was no documentation of a 
respiratory disorder in the service treatment records or in post 
service medical records.  The examiner noted the chest x-ray was 
normal.  The examiner noted that the PFT showed mild obstructive 
ventilator defect with improvement with bronchodilator; however, 
the examiner found this likely related to the Veteran's history 
of smoking.

In a May 2010 VA joints examination, the examiner noted the 
claims file had been reviewed.  The examiner noted that the 
service treatment records documented treatment for a left ankle 
sprain in December 1966.  Review of the private medical records 
revealed that the Veteran started receiving treatment from a 
rheumatologist in the early 1990s.

The Veteran reported a history of bilateral wrist and knee pain.  
He reported that he had been diagnosed with rheumatoid arthritis 
and osteoarthritis.  He also reported that he was status post 
left knee medial meniscal repair surgery.  He complained of 
stiffness in the bilateral wrist and knees lasting for 10 minutes 
at a time.  Physical examination was performed.  X-ray film 
results showed suprapatellar effusion and tricompartment 
degenerative changes in the left knee, most severely involving 
the medial compartment.  X-ray results of the right knee showed 
suprapatellar effusion and tricompartment degenerative changes.  
X-ray results of the right hand showed a well corticated ossific 
density along the radial aspect of the PIP joint of the middle 
finger, likely a remote avulsion.  There was also mild 
degenerative change of the first interphalangeal joint.  
Otherwise, there were no other significant findings.  X-ray 
results of the left hand showed minor degenerative change of the 
first interphalangeal joint.  Otherwise there were no other 
significant bony or soft tissue abnormalities.  The impressions 
were moderate degenerative joint disease of the bilateral knee 
joints and rheumatoid arthritis likely involving the bilateral 
wrists joints.  The examiner noted that based on the review of 
the records, the Veteran was diagnosed with rheumatoid arthritis 
in the early 1990s and thus it was unlikely that the disorder was 
caused by or a result of his period of service.  In this regard, 
the examiner explained that rheumatoid arthritis was a symmetric, 
peripheral polyarthritis of unknown etiology.  

Analysis

Herbicide exposure claim

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 
3.309 (2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.

VA has determined based on a National Academy of Science report 
issued in June 2007, that there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32395-32407 (June 12, 2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has considered, as the RO has done, entitlement to 
service connection for bleeding colon, hypertension, esophageal 
stricture, rheumatoid arthritis, sclera hemorrhage of the left 
eye, and an upper respiratory infection as due to Agent Orange 
exposure.  Exposure to Agent Orange is conceded in this case, as 
service personnel records show that the Veteran did serve in the 
Republic of Vietnam during active service.  None of these 
disorders are classified as one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) 
(2009).  Consequently, the Veteran's claim must be denied on this 
presumptive basis.  However, the regulations governing 
presumptive service connection for Agent Orange do not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the claim under 
the provisions governing direct service connection.

Direct Service Connection Claim

Given its review of the record, the Board finds that service 
connection for the claimed disorder manifested by a bleeding 
colon is simply not warranted.  The Board has reviewed the 
Veteran's service medical records and observes that they are 
entirely negative for complaints of, or treatment for, a 
disability manifested by a bleeding colon.  The earliest evidence 
of record of gastrointestinal disorder is a November 1988 private 
treatment record documenting the Veteran's undergoing of 
colonoscopy and biopsy and small bowel intubation biopsy for 
chronic diarrhea and gastrointestinal bleeding for the purpose of 
ruling out inflammatory bowel disease.  See Maxson v. Grober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint may be considered with other factors in the 
analysis of a service connection claim).  A subsequent December 
1988 private treatment record found resolution of 
gastrointestinal bleeding which was presumably previously from 
hemorrhoids.  

In the March 2010 VA examination report, the examiner noted the 
Veteran's history of treatment for a gastrointestinal disorder 
and opined that the disorder was not likely related to service 
since the first occurrence of the disorder was many years after 
his period of service.  In this regard, the examiner is certainly 
competent to offer this opinion.  See Grottveit supra.

The Board also finds that service connection for the claimed 
hypertension/disorder manifested by high blood pressure is not 
warranted.  The Board has reviewed the Veteran's service medical 
records and observes that they are entirely negative for 
complaints of, or treatment for, a disability manifested by high 
blood pressure or hypertension.  The earliest evidence of record 
of disability manifested by high blood pressure or hypertension 
is a July 1995 private treatment report indicating the Veteran 
had a past history of hypertension.  See Maxson supra.  

In the March 2010 VA examination report, the examiner opined 
current hypertension was unlikely related to service.  Further, 
nothing in the record indicates that hypertension was manifest to 
a compensable degree in the year immediately after the Veteran's 
discharge from service.  Therefore, service connection cannot be 
awarded on a presumptive basis either.  38 C.F.R. §§ 3.307, 
3.309.  

The regulations are clear that service connection is allowed for 
a current disability incurred in or aggravated by service.  In 
this case, the evidence of record simply fails to show that the 
Veteran's currently diagnosed hypertension was incurred in or 
aggravated by the Veteran's period of service C.F.R. §§ 3.303, 
3.304.  Further, the presumptive provisions are not applicable.  
38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board finds that service connection for the 
claimed disorder manifested by esophageal stricture is not 
warranted.  The Board has reviewed the Veteran's service medical 
records and post service VA and private treatment records and 
observes that they are entirely negative for diagnosis of a 
current disability manifested by esophageal stricture.  The Board 
is aware that the March 2010 VA examination report documented 
past treatment for complaints of dysphagia with solid foods in a 
March 1995 private treatment record.  However, the upper 
gastrointestinal series showed no evidence of reflux, 
esophagitis, ulcers or masses.  While the Board notes the Veteran 
was diagnosed with a hiatal hernia in prior medical records, none 
of the records indicate a diagnosis of accompanying esophageal 
stricture.

The regulations are clear that service connection is allowed for 
a current disability incurred in or aggravated by service.  In 
this case, the evidence of record simply fails to show that the 
Veteran has a currently diagnosed disability manifested by 
esophageal stricture that was incurred in or aggravated by his 
period of service C.F.R. §§ 3.303, 3.304; see also  Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Further, the Board finds that service connection for the claimed 
disorder manifested by rheumatoid arthritis is not warranted.  In 
this regard, in the May 2010 VA examination report, the examiner 
diagnosed rheumatoid arthritis likely involving the bilateral 
wrists joints.  The examiner noted that the Veteran was diagnosed 
with rheumatoid arthritis in the early 1990s and opined that it 
was unlikely that the disorder was caused by or a result of his 
period of service.  In this regard, the examiner explained that 
rheumatoid arthritis was a symmetric, peripheral polyarthritis of 
unknown etiology.  The examiner is certainly competent to offer 
this opinion.  See Grottveit supra.

In addition, the Board finds that service connection for the 
claimed disorder manifested by sclera hemorrhage of the left eye 
is not warranted.  The Board is aware that the Veteran was seen 
during service in the eye clinic in January 1966 for left eye 
sclera hemorrhage that was spontaneously resolving.  Subsequent 
to service, the Veteran received treatment in February 2006 for 
symptoms of mild blurred vision and difficulty reading with 
current glasses.  The examiner noted the Veteran's service 
history of substantial subconjunctival hemorrhage.  The Veteran 
denied any other history of trauma to his eyes and denied any 
current ocular disease.  On objective examination, the Veteran 
was diagnosed with immature cataracts in both eyes as well as 
some mild hypertensive changes in his retinal vasculature.

During a September 2009 VA optometry examination, the Veteran 
complained of a 30 year history of a foreign body sensation in 
his left eye.  On objective examination, the assessments were 
recurrent foreign body sensation of the left eye with dry eye 
syndrome of both eyes, glaucoma suspect both eyes and presbyopia 
both eyes.  The examiner noted that the Veteran had dry eye and 
meibomian gland dysfunction and rapid tear break up time.  The 
examiner opined that the eye disorder was as likely as not 
related to service; however, the examiner noted the claims file 
had not been reviewed and therefore the current disorder could 
not be connected to any eye diagnosis of the past.  In the 
February 2010 addendum VA optometry examination report, the 
examiner indicated the claims file had been reviewed.  The 
examiner noted that the Veteran experienced subconjunctival 
hemorrhage of the left eye during his period of service in 1966.  
However, the examiner explained that the disorder had long since 
resolved and had not re-occurred at any subsequent eye 
examinations or in any other claims file record.  The Veteran had 
no related visual impairment.  The examiner explained that 
subconjunctival hemorrhage was a benign condition which was self-
limiting.  It did not affect vision or cause any ocular symptoms 
or complications other than redness.  Thus, the disorder was not 
likely related to service.

To that end, per admission of the VA doctor offering the opinion 
in September 2009, there was not review of the claims file.  This 
defect in the opinion leads the Board to conclude that the May 
2010 VA examination is the most complete assessment of the 
Veteran's left eye disorder.  That opinion, that disorder had 
long since resolved and left no residual disability, was made 
after a thorough review of the claims file.  See also 38 C.F.R. 
§ 3.102 (2010).

Finally, the Board finds that service connection for the claimed 
upper respiratory infection is not warranted.  The Board has 
reviewed the Veteran's service medical records and post service 
VA and private treatment records and observes that they are 
entirely negative for complaints of, treatment for an upper 
respiratory infection.  In a March 2010 VA examination, the 
Veteran reported a prior history of smoking (he quit smoking 10 
years earlier).  He was prescribed various medications and 
indicated the medications helped with his shortness of breath.

Objectively, the chest x-ray was normal and the PFT showed mild 
obstructive ventilator defect with improvement with 
bronchodilator; however, the examiner found mild obstructive 
ventilator defect was likely related to the Veteran's history of 
smoking.  The examiner is certainly competent to offer this 
opinion.  See Grottveit supra.

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that his 
disorders manifested by an acquired psychiatric disorder, 
bleeding colon, hypertension, esophageal stricture, rheumatoid 
arthritis, sclera hemorrhage of the left eye and upper 
respiratory infection are causally or etiologically related to 
his period of service.  While the Veteran is competent to provide 
testimony or statements relating to symptoms or facts of events 
that he has observed and is within the realm of his personal 
knowledge, he is not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He 
may sincerely believe that he his disorders were the result of 
his service, as a lay person, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  In 
this regard, it is now well established that lay people without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise.  38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  In this case the competent medical 
evidence finds no etiological relationship between the claimed 
bleeding colon, hypertension, esophageal stricture, rheumatoid 
arthritis, sclera hemorrhage of the left eye and upper 
respiratory infection disorders and the Veteran's period of 
service.  In the absence of such evidence, service connection is 
not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding these issues on appeal because the 
preponderance of the evidence is against his claims.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, these issues on appeal are denied.


ORDER

Service connection for a disability manifested by a bleeding 
colon, to include as a result of herbicide exposure is denied.

Service connection for a disability manifested by high blood 
pressure, to include as a result of herbicide exposure is denied.

Service connection for an esophageal stricture, to include as a 
result of herbicide exposure is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for a sclera hemorrhage of the left eye is 
denied.

Service connection for an upper respiratory infection is denied.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
issue.

The Veteran is seeking service connection for an acquired 
psychiatric disorder to include PTSD.  Initially, the Board notes 
that effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 Fed. 
Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph 
(f) (3) reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this  
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

The Board notes that the June 2010 supplemental statement of the 
case appears to indicate that the AMC/RO conceded the Veteran's 
stressors.  

In a May 2005 VA mental health psychiatric consultation, the 
Veteran reported that he had experienced an increase in anxiety 
and "not feeling right" in the past several months since 
beginning individual therapy at the Vet Center.  He had become 
aware of behaviors that he engaged in since returning from 
Vietnam that he formerly thought were "normal."  The Veteran 
reported that in additional to his chef duties in Vietnam, he was 
involved in assisting with the Med-evac unit.  In carrying out 
his responsibilities, he often witnessed soldiers who were 
burned, disfigured or dying.  Following examination of the 
Veteran, the VA psychologist indicated that the Veteran appeared 
to meet re-experiencing, hyperarousal and avoidance/numbing 
criteria for PTSD.  The diagnosis was chronic PTSD.  The Veteran 
was referred for a medication evaluation to address PTSD 
symptoms.

In a November 2005 statement, a private  psychologist reported 
that the Veteran met the criteria for PTSD.  

In an April 2007 private treatment record, the Veteran reported 
such PTSD symptoms as intrusive recollections, frequent 
nightmares and flashbacks, avoidant behavior, hyperarousal 
symptoms/hypervigilance, hypertension, sleep disturbance, low 
energy levels, poor concentration and reduced attention span.  
Objective testing was indicative of moderate combat exposure and 
PTSD was diagnosed.  The psychologist explained that the Veteran 
experienced a wide range of symptoms directly related to his 
combat experiences in Vietnam, the severity of which interfered 
with his social, emotional and occupational functioning.

In January 2010, the Veteran's claimed stressors were 
corroborated through the Defense Personnel Records Information 
Retrieval System. 

In a March 2010 VA PTSD examination, the Veteran reported his 
pre-military, military and post-military experiences.  The 
Veteran reported his history of psychiatric treatment and the 
examiner documented the treatment of record.  The examiner 
indicated that the World Health Organization Disability 
Assessment Scale showed the Veteran indicated symptoms consistent 
with depression due to a general medical condition when he was 
hospitalized for his colon in 2000.  Since that time, the Veteran 
did not appear to have any major depressive episodes.  She 
observed that the Veteran met criteria for criterion A; in 
particular he discussed having to unload bodies of the plane 
before dark when choppers would bring them in.  He also had to 
walk around the wards and feed individuals who had been severely 
wounded.  Additionally, the compound was constantly bombed and he 
felt helpless and hoped nothing would get hit.  She opined that 
despite meeting the criteria for criterion A, the Veteran did not 
meet the criteria for avoidance in numbing system, which meant he 
did not meet the current DSM IV criteria for the diagnosis of 
PTSD.  He did meet the criteria for hyperarousal symptoms. 
Although the Veteran was exposed to multiple traumatic stressors 
during his service in Vietnam, he did not meet the full 
diagnostic criteria for PTSD.  However, he did meet the criteria 
for major depressive disorder due to a general medical condition 
in 2000.  The Diagnosis was major depressive disorder due to 
general medical condition.

It is unclear to the Board whether the March 2010 VA examiner was 
either a psychiatrist or a psychologist.  However, because of the 
revision in the regulation, and an earlier diagnosis of PTSD by a 
VA psychologist (prior to revision of 3.304(f)), additional 
development is required.  

In view of the foregoing, the issue is REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Pursuant to VA Training Letter 
10-05, issued on July 16, 2010, the 
examining psychologist or psychiatrist is 
to note that: If a diagnosis of PTSD is 
made, the examiner must now also determine 
if the veteran's claimed stressor is 
related to the veteran's fear of in-
service hostile military or terrorist 
activity."  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 2, 
2007. In addition to the other 
information provided in the 
examination report, the examiner must 
state whether or not the claimed 
stressor is related to the Veteran's 
fear of hostile military or terrorist 
activity.

Based on a review of the record, and 
examination of the Veteran, and 
considering the stressors, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD related to an event in service.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations should 
be considered.  The provisions of 38 
C.F.R. § 3.304(f) (3) (effective July 13, 
2010) should be applied, if pertinent.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


